UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7278



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DERRICK STOKES,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
96-258-DKC, CA-99-2162-DKC)


Submitted:   November 9, 2000          Decided:     November 17, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Stokes, Appellant Pro Se.    Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Derrick Stokes seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.*   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the dis-

trict court.   See United States v. Stokes, Nos. CR-96-258-DKC; CA-

99-2162-DKC (D. Md. June 28, 2000). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




     *
       Stokes alleges for the first time on appeal that his sen-
tence was illegal under Apprendi v. New Jersey, 120 S. Ct. 2348
(2000). Even if this claim were properly before the court, Stokes
was not sentenced above the statutory maximum for the offense of
conviction.   As a result, the sentence does not implicate the
concerns raised in Apprendi. See United States v. Angle,     F.3d
   , 2000 WL 1515159 (4th Cir. Oct. 12, 2000), petition for
rehearing filed, Oct. 26, 2000 (No. 96-4662).


                                 2